Citation Nr: 1445228	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected tension headaches prior to December 12, 2012; and a disability rating in excess of 30 percent for tension headaches on and after December 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for tension headaches, evaluated as noncompensable, effective October 11, 2007. 

In his appeal (VA Form 9), received in July 2009, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in August 2009, the Veteran stated that he wished to withdraw his request for a hearing. See 38 C.F.R. § 20.702(e) (2011).  

The issue was remanded by the Board in October 2012 for additional development.  In a subsequent December 2012 rating decision, the RO increased the noncompensable rating to 30 percent disabling effective from December 12, 2012.

In a statement received in April 2014, the Veteran raised the issue of entitlement to an increased rating for major depression.  This issue is referred to the agency of original jurisdiction so that it can be adjudicated.

The appeal is remanded to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action.


REMAND

In the April 2014 statement, the Veteran reported an increase in symptoms over those recorded on the last examination in December 2012.  It is also not clear whether the previous examiner found that the headache disability caused severe economic inadaptability, as would be needed for an increased rating.  The Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the appeal is REMANDED for the following:

1.  The AOJ should obtain all records of VA treatment for headaches or migraines since April 2014.

2.  Afford the Veteran a new examination to evaluate the severity of his tension headache/migraine disability.

The examiner should specifically note whether there are very frequent and prostrating attacks of tension headaches or migraines; and opine as to the severity of economic inadaptability that results from that disability.

3.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



